                 Case 6:19-bk-00511-KSJ             Doc 571      Filed 11/05/19        Page 1 of 1
[jiffyord] [Order Vacating Order +]

                                                 ORDERED.


           Dated: November 05, 2019




                                      UNITED STATES BANKRUPTCY COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                              ORLANDO DIVISION
                                              www.flmb.uscourts.gov



In re:                                                                    Case No. 6:19−bk−00511−KSJ
                                                                          Chapter 11
IPS Worldwide, LLC



________Debtor*________/


   ORDER VACATING ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT,
          SCHEDULING CONFIRMATION HEARING AND FIXING DEADLINES

            THIS CASE came before the Court on its own Motion. On November 04, 2019 , the Court
         entered an Order Conditionally Approving Disclosure Statement, Scheduling Confirmation
         Hearing and Fixing Deadlines (Doc. 569 ) (the "Order"). The Order was entered in error.
         Accordingly, it is

            ORDERED that the Order (Doc.569) is VACATED.

                                                        ###

         The Clerk's Office is directed to serve a copy of this order on all interested parties

         *All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly
         by two individuals.
